          Case 3:18-cv-06827-VC Document 28 Filed 02/06/19 Page 1 of 30




 1 BURSOR & FISHER, P.A.
   L. Timothy Fisher (State Bar No. 191626)
 2 Joel D. Smith (State Bar No. 244902)
   Frederick J. Klorczyk III (State Bar. No. 320783)
 3 1990 North California Boulevard, Suite 940
   Walnut Creek, CA 94596
 4 Telephone: (925) 300-4455
   Facsimile: (925) 407-2700
 5 E-Mail: ltfisher@bursor.com
           jsmith@bursor.com
 6         fklorczyk@bursor.com
 7 BURSOR & FISHER, P.A.
   Scott A. Bursor (State Bar No. 276006)
 8 888 Seventh Avenue
   New York, NY 10019
 9 Telephone: (212) 989-9113
   Facsimile: (212) 989-9163
10 E-Mail: scott@bursor.com

11 Attorneys for Plaintiff

12                                   UNITED STATES DISTRICT COURT
13                                NORTHERN DISTRICT OF CALIFORNIA
14
   JEREMIAH REVITCH, individually and            Case No. 3:18-cv-06827-VC
15 on behalf of all others similarly situated,
                                                 FIRST AMENDED CLASS ACTION
16                                               COMPLAINT
                             Plaintiff,
17                                               JURY TRIAL DEMANDED
            v.
18
   NEW MOOSEJAW, LLC and
19 NAVISTONE, INC.,

20
                             Defendants.
21

22

23

24

25

26
27

28
     FIRST AMENDED CLASS ACTION COMPLAINT
     CASE NO. 3:18-CV-06827-VC
           Case 3:18-cv-06827-VC Document 28 Filed 02/06/19 Page 2 of 30




 1          Plaintiff Jeremiah Revitch (“Plaintiff”), individually and on behalf of himself and all others

 2 similarly situated, by and through his attorneys, makes the following allegations pursuant to the

 3 investigation of his counsel and based upon information and belief, except as to allegations

 4 specifically pertaining to himself and his counsel, which are based on personal knowledge.

 5                                      NATURE OF THE ACTION

 6          1.      This is a class action suit brought against Defendants New Moosejaw, LLC

 7 (“Moosejaw”) and NaviStone, Inc. (“NaviStone”) (collectively, “Defendants”) for wiretapping the

 8 computers of visitors to Defendant Moosejaw’s website, Moosejaw.com. The wiretaps, which are

 9 secretly embedded in the computer code on Moosejaw.com, are used by Defendants to scan the

10 user’s computer in search of files that can be used to de-anonymize and identify the user, and also to

11 observe visitors’ keystrokes, mouse clicks,1 and other electronic communications in real time for the

12 purpose of gathering Personally Identifiable Information (“PII”) to de-anonymize those visitors –

13 that is, to match previously unidentifiable website visitors to obtain their names and home

14 addresses, along with detailed data concerning their browsing habits. These wiretaps enable

15 Defendants to immediately, automatically, and secretly observe the keystrokes, mouse clicks, and

16 other electronic communications of visitors regardless of whether the visitor ultimately makes a

17 purchase from Moosejaw. By doing so, Defendants have violated the California Invasion of

18 Privacy Act (“CIPA”), Cal. Penal Code §§ 631, 632, and 635; have invaded Plaintiff’s privacy
19 rights in violation of the California Constitution; have intruded upon the seclusion of Plaintiff; have

20 violated California’s Consumers Legal Remedies Act, Civil Code §§ 1750, et seq.; and have

21 committed other tortious acts as described herein.

22          2.      On several occasions prior to the filing of this lawsuit, Plaintiff Revitch visited

23 Moosejaw.com. During each of Plaintiff’s visits Defendants scanned his device for files that could

24 be used to de-anonymize and identify him, captured his electronic communications and redirected

25 them to NaviStone in real time, and used the intercepted data to attempt to learn his identity, postal

26 address, and other PII.
27
    As used herein, the term “mouse clicks” also refers to “touch gestures” such as the “tap,” “swipe,”
     1

28 and similar gestures used on touchscreen devices.
     FIRST AMENDED CLASS ACTION COMPLAINT                                                                 1
     CASE NO. 3:18-CV-06827-VC
          Case 3:18-cv-06827-VC Document 28 Filed 02/06/19 Page 3 of 30




 1          3.     In Brady Cohen v. New Moosejaw, LLC, Case No. 1:17-cv-09389-WHP (S.D.N.Y.),

 2 a resident and citizen of New York, plaintiff Brady Cohen, brought claims under New York law

 3 based on substantially similar facts. In its order dismissing Mr. Cohen’s claims, the court noted that

 4 Mr. Cohen’s allegations were “unsettling,” “disturbing,” and “troubling,” but the alleged conduct

 5 nonetheless “does not violate any of the [New York] statutes on which Cohen predicates his

 6 claims.” Here, Plaintiff Revitch is now bringing claims under California’s privacy laws, which

 7 have different elements compared to the causes of action brought by Mr. Cohen.

 8          4.     Plaintiff brings this action on behalf of himself and a class of all persons whose

 9 electronic communications were intercepted through the use of NaviStone’s wiretap on

10 Moosejaw.com.

11                                             THE PARTIES

12          5.     Plaintiff Jeremiah Revitch is a natural person and citizen of the State of California who

13 resides in Mill Valley, California. Throughout 2017, Mr. Revitch browsed Defendant Moosejaw’s

14 website at Moosejaw.com. During each of these visits, Mr. Revitch browsed Moosejaw.com

15 because he intended to purchase outerwear. Although Mr. Revitch never consented to any

16 interception, disclosure or use of his electronic communications, Mr. Revitch’s keystrokes, mouse

17 clicks, and other electronic communications were intercepted in real time and were disclosed to

18 NaviStone through Moosejaw’s use of NaviStone’s wiretap. In doing so, Defendants gathered Mr.
19 Revitch’s PII, including his keystrokes, mouse clicks, and other electronic communications.

20 Defendants also scanned Mr. Revitch’s computer in search of files that could be used to de-

21 anonymize him. As a result of these activities, Defendants then de-anonymized and identified Mr.

22 Revitch as a visitor to Moosejaw.com. Mr. Revitch was unaware at the time that his keystrokes,

23 mouse clicks, and other electronic communications were being intercepted and disclosed to a third

24 party. Mr. Revitch first learned of these facts in December 2017. Mr. Revitch had a reasonable

25 expectation of privacy when browsing Moosejaw.com and he intended his browsing to be

26 confidential, in that he never expected that his keystrokes, mouse clicks, and other electronic
27 communications were being intercepted and disclosed to a third party, or that Defendants would

28 de-anonymize and identify him merely as a result of his browsing.
     FIRST AMENDED CLASS ACTION COMPLAINT                                                               2
     CASE NO. 3:18-CV-06827-VC
           Case 3:18-cv-06827-VC Document 28 Filed 02/06/19 Page 4 of 30




 1          6.      Defendant New Moosejaw, LLC is a Delaware limited liability company with its

 2 principal place of business at 32200 North Avis Suite 100, Madison Heights, Michigan. Moosejaw

 3 does business throughout California and the entire United States. “Moosejaw is a leading online

 4 active outdoor retailer with a large web presence as well at 10 physical stores.”2 “Moosejaw carries

 5 more than 400 brands, including Patagonia, The North Face, Marmot, Arc’teryx and more.

 6 [Moosejaw] ha[s] an extensive assortment of apparel and gear for climbing, hiking, camping, snow

 7 sports, yoga, swimming and biking.”3

 8          7.      Defendant NaviStone, Inc. is a Delaware corporation with its principal place of

 9 business at 1308 Race Street, Cincinnati, Ohio 45202. NaviStone does business throughout

10 California and the entire United States. NaviStone is an online marketing company and data broker

11 that deals in U.S. consumer data.

12                                     JURISDICTION AND VENUE

13          8.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d)(2)(A)

14 because this case is a class action where the aggregate claims of all members of the proposed class

15 are in excess of $5,000,000.00, exclusive of interest and costs, and Plaintiff, together with most

16 members of the proposed class, are citizens of states different from Defendants.

17          9.      This Court has personal jurisdiction over Defendants because they have continuous

18 and systematic contacts with the State of California as to essentially render them “at home” in this
19 State. Moreover, each of the Defendants have purposefully availed themselves of the laws and

20 benefits of doing business in this State, and Plaintiff’s claims arise out of each of the Defendants’

21 forum-related activities. Furthermore, a substantial portion of the events giving rise to Plaintiff’s

22 claims occurred in this District.

23          10.     Pursuant to 28 U.S.C. § 1391, this Court is the proper venue for this action because a

24 substantial part of the events, omissions, and acts giving rise to the claims herein occurred in this

25 District. Moreover, Plaintiff resides in this District.

26
27   2
     https://news.walmart.com/2017/02/15/walmart-announces-the-acquisition-of-moosejaw-a-leading-
   online-outdoor-retailer
28 3 Id.
   FIRST AMENDED CLASS ACTION COMPLAINT                                                      3
     CASE NO. 3:18-CV-06827-VC
           Case 3:18-cv-06827-VC Document 28 Filed 02/06/19 Page 5 of 30




 1                                 FACTS COMMON TO ALL CLAIMS

 2 Overview Of NaviStone’s Wiretaps

 3          11.     Defendant NaviStone is a marketing company and data broker that deals in U.S.

 4 consumer data. NaviStone’s business model involves entering into voluntary partnerships with

 5 various e-commerce websites. Upon partnering with NaviStone, these e-commerce websites will

 6 agree to insert a small parcel of computer code into their websites, which is provided by NaviStone

 7 (and is written by NaviStone). This small parcel of computer code serves as a so-called “back

 8 door” in computer terminology – its function is to retrieve and execute a much larger portion of

 9 JavaScript code that is remotely hosted on NaviStone’s servers. As NaviStone explains on

10 navistone.com, “[a]dding a simple line of code to each page of your website enables a wealth of

11 new marketing data.”

12          12.     This “back door” code permits NaviStone to execute its own computer code on the

13 websites of its e-commerce partners. Stated otherwise, the “simple line of code” that NaviStone

14 requests its partners add “to each page of [their] website[s]” serves to call and execute remote

15 computer code that is: (i) provided by NaviStone, (ii) written by NaviStone, and (iii) hosted on a

16 remote server by NaviStone.

17          13.     As currently deployed, NaviStone’s remote code functions as a wiretap. That is,

18 when connecting to a website that runs this remote code from NaviStone, a visitor’s IP address and
19 other PII is sent to NaviStone in real-time. NaviStone’s code also scans the visitor’s computer for

20 data files that could reveal the visitor’s identity. NaviStone’s code will also spy on the visitor as he

21 or she browses the website, capturing and redirecting the visitor’s keystrokes, mouse clicks and

22 other electronic communications to NaviStone. This real-time interception and transmission of

23 visitors’ electronic communications begins as soon as the visitor loads Moosejaw.com into their

24 web browser. The intercepted communications include, among other things, information typed on

25 forms located on Moosejaw.com, regardless of whether the user completes the form or clicks

26 “Submit.” NaviStone then uses this information to attempt to de-anonymize website visitors.
27          14.     NaviStone maintains a back-end database containing data and profiles on consumers

28 across the U.S., which includes consumers’ names and mailing addresses. As users browse the
     FIRST AMENDED CLASS ACTION COMPLAINT                                                              4
     CASE NO. 3:18-CV-06827-VC
               Case 3:18-cv-06827-VC Document 28 Filed 02/06/19 Page 6 of 30




 1 various e-commerce websites that deploy NaviStone code, NaviStone attempts to “match” elements

 2 of the intercepted data with records of real-life people maintained in its back-end database. Once a

 3 match is found, NaviStone de-anonymizes the user and updates its back-end database with the

 4 user’s current browsing activities and PII.

 5              15.   NaviStone has partnered with hundreds e-commerce websites since beginning its

 6 operations. By combining and correlating its data, NaviStone can watch consumers as they browse

 7 hundreds of participating e-commerce sites, in real-time.

 8              16.   Pursuant to an agreement with NaviStone, Moosejaw intentionally embedded

 9 NaviStone’s software coded wiretaps on Moosejaw.com in order to scan visitors’ computers for

10 files that could be used to identify them, and also to intercept visitors’ communications to obtain de-

11 anonymized PII of visitors to Moosejaw’s website.

12              17.   NaviStone obfuscates the wiretap codes through dummy domains to attempt to

13 conceal is activities. For example, part of NaviStone’s remote code running on the Moosejaw

14 website was located at http://code.murdoog.com/onetag/C1DFC24D045BDD.js.

15              18.   On June 20, 2017, a leading tech news website, gizmodo.com, published an exposé

16 on NaviStone’s wiretaps entitled “Before You Hit ‘Submit,’ This Company Has Already Logged

17 Your Personal Data.”4 The Gizmodo article describes NaviStone as “a company that advertises its

18 ability to unmask anonymous website visitors and figure out their home addresses.”5 The article
19 revealed that NaviStone is “in the business of identifying ‘ready to engage’ customers and matching

20 ‘previously anonymous website visitors to postal names and addresses.’ [NaviStone] says it can

21 send postcards to the homes of anonymous website shoppers within a day or two of their visit, and

22 that it’s capable of matching ‘60-70% of your anonymous site traffic to Postal names and

23 addresses.’”6

24              19.   Indeed, on its own website, NaviStone boasts that it “invented progressive website

25 visitor tracking technology,” which allows it to “reach [] previously unidentifiable website

26   4
         https://gizmodo.com/before-you-hit-submit-this-company-has-already-logge-1795906081
27   5
         Id.
     6
28       Id.
     FIRST AMENDED CLASS ACTION COMPLAINT                                                             5
     CASE NO. 3:18-CV-06827-VC
               Case 3:18-cv-06827-VC Document 28 Filed 02/06/19 Page 7 of 30




 1 visitors.”7 According to NaviStone, “[b]y simply adding one line of code to each website page, you

 2 can unlock a new universe of ‘ready to engage’ customers.”8

 3              20.   NaviStone also explains how to implement this software wiretaps on its clients’

 4 webpages:

 5                    1:     Insert One Line Of Code On Each Webpage.
 6                           We’ll provide you and your IT team with a short tracking code
                             (and instructions) to insert on each page of your website.
 7                           Data collection begins immediately and is reviewed for quality
                             by our staff.
 8
                      2:     Identify Engaged Website Visitors.
 9
                             Data is stored in a secure environment specifically dedicated
10                           to your company’s information. Website visitors are
                             identified as direct marketing prospects or reactivation targets
11                           based on their level of engagement on your site, as identified
                             by unique algorithms developed by our data scientists.
12
                      3:     Identify Verified Names and Addresses.
13
                             When unidentified website visitors show an intent to purchase
14                           based on the modeling process described above, NaviStone®
                             will secure postal names and addresses to include in your
15                           direct marketing prospecting and reactivation programs. …
16                    4:     Use, Expand, Repeat.
                             NaviStone® will continue to track website behavior to identify
17
                             new, unique prospects and reactivation targets so you can
18                           expand and optimize this unique process for success time and
                             time again.9
19

20              21.   NaviStone’s wiretaps intercept communications in real time. As Gizmodo put it,

21 “before you hit ‘submit,’ this company has already logged your personal data.”10 Consumerist also

22 shared the same concern: “these forms collect your data even if you don’t hit ‘submit.’”11

23              22.   NaviStone’s wiretaps are engaged as soon as the visitor arrives at Moosejaw.com.

24
     7
         https://www.navistone.com/
25
     8
         Id.
26   9
         https://www.navistone.com/how-it-works
27   10
          https://gizmodo.com/before-you-hit-submit-this-company-has-already-logge-1795906081
     11
28        https://consumerist.com/2017/06/29/these-forms-collect-your-data-even-if-you-dont-hit-submit/
     FIRST AMENDED CLASS ACTION COMPLAINT                                                               6
     CASE NO. 3:18-CV-06827-VC
          Case 3:18-cv-06827-VC Document 28 Filed 02/06/19 Page 8 of 30




 1 By merely loading the main page on Moosejaw.com, with no other action, the visitor is connected

 2 to NaviStone’s wiretaps, which scan visitors’ computers for identifying information, and also

 3 intercept and monitor their communications.

 4          23.    Since NaviStone’s wiretaps engage as soon as the visitor arrives at the main page of

 5 Moosejaw.com, website visitors are not provided with an opportunity to review any privacy

 6 policies or disclosures prior to deployment of the wiretaps. By the time a user reaches the privacy

 7 policy, the wiretaps have already been deployed, and the de-anonymization has already occurred.

 8          24.    As the visitor interacts with Moosejaw.com, for example, by adding an item to a

 9 shopping cart, typing information onto a form, viewing an item, etc., all of these communications

10 are captured and redirected to NaviStone in real time, through the wiretaps. Indeed, as will be

11 demonstrated below, when NaviStone’s code is deployed on a webpage that contains an online

12 form – such as a “sign up” page or an “account registration” page – the data is captured and

13 redirected to NaviStone as it is typed. Visitors do not need click “Submit” on the form, or take any

14 other action, for their communications to be intercepted and disclosed to NaviStone.

15          25.    NaviStone’s wiretaps are deployed on hundreds of e-commerce websites. Upon

16 information and belief, NaviStone maintains and correlates its back-end database of User Data and

17 PII across these hundreds of websites. For example, assume that Site X and Site Y are both running

18 NaviStone’s wiretaps. Now, assume that a user provides her name and phone number to Site X, but
19 not to Site Y. Through the use of NaviStone’s wiretaps and back-end database, NaviStone can de-

20 anonymize the user on Site Y and know her name and phone number, even though she never

21 provided that information to Site Y.

22 NaviStone’s Wiretaps In Action On Moosejaw.com

23          26.    Some aspects of the operation of NaviStone’s wiretaps on the Moosejaw.com

24 website can be observed using the Developer Tools Window in the Google Chrome browser. In the

25 images below, the Moosejaw.com website, as it appears normally through the browser is shown in

26 the left-hand side of the window, while the Developer Tools Network View, showing incoming and
27 outgoing transmissions, is shown in the right-hand window.

28          27.    When Moosejaw.com is loaded into a browser, the website automatically retrieves a
     FIRST AMENDED CLASS ACTION COMPLAINT                                                            7
     CASE NO. 3:18-CV-06827-VC
          Case 3:18-cv-06827-VC Document 28 Filed 02/06/19 Page 9 of 30




 1 computer file located on a remote server. One such example is the computer file named

 2 “C1DFC24D045BDD.js,” which was hosted at http://code.murdoog.com/onetag/

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18          28.    The file “C1DFC24D045BDD.js” is 24.9 KB in size and contains computer code

19 written in a language called JavaScript. It appears as such:

20

21

22

23

24

25

26
27

28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                       8
     CASE NO. 3:18-CV-06827-VC
          Case 3:18-cv-06827-VC Document 28 Filed 02/06/19 Page 10 of 30




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14 The top line of the code contains a comment indicating that it is to be used on “Moosejaw.com.”

15 However, the remainder of the code lacks comments, explanations, proper indenting, or intelligible

16 names for variables. Essentially, this code is obfuscated.

17          29.    The domain “code.murdoog.com,” which deploys this code, is owned and operated
18 by NaviStone.
19          30.    Next, the code in C1DFC24D045BDD.js is executed, with no further actions by the
20 user, or prompting by Moosejaw or NaviStone. This immediately begins intercepting the visitors’

21 electronic communications and transmitting them to https://apis.murdoog.com/

22

23

24

25

26
27

28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                         9
     CASE NO. 3:18-CV-06827-VC
          Case 3:18-cv-06827-VC Document 28 Filed 02/06/19 Page 11 of 30




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15
            31.     The domain “apis.murdoog.com” is also owned and operated by NaviStone.
16
            32.     The intercepted communications are encoded in a format called Base64. When
17
     decoded, they appear as such:
18
19                  {"v":"4d27f1a2-866c-4a6e-8dff-0e25babe177b","m":"08ec4766-
                    4a7a-464d-a6c8-0b021c10124e","csi":2003644151,"se":"86d1748b-
20                  f3ea-48e2-9cf0-5a45c85d699b","p":"e6cb9e61-fa6c-4e44-83eb-
                    58f9ee2d5e6a","u":"https://www.moosejaw.com/moosejaw/shop/hom
21                  e____","pn":"/moosejaw/shop/home____","t":"North Face Jackets |
22                  Patagonia Jackets | Arcteryx Jackets | Mountain
                    Hardwear","c":"https://www.moosejaw.com/moosejaw/shop/home__
23                  __","pr":"B2926D","eid":"ns_seg_100","sid":"30594e2641630c11abd
                    0dd73b8c4061e","s":2,"vs":1,"l":"Action","v01":"Eid","v02":"ns_seg
24                  _100"}
25
     Based on information and belief, other portions of these intercepted data (which are obfuscated
26
     such that they are machine-readable but are not readable by humans) include a timestamp, an ID
27
     number, the user’s IP address, and other PII.
28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                          10
     CASE NO. 3:18-CV-06827-VC
         Case 3:18-cv-06827-VC Document 28 Filed 02/06/19 Page 12 of 30




 1          33.    NaviStone’s wiretaps scan the visitor’s computer for files that can be used to de-

 2 anonymize and identify the user. On information and belief, the wiretap searches for tracking files

 3 employed by other websites or online data brokers to de-anonymize and identify the user.

 4          34.    NaviStone’s wiretap also monitors the user as he or she browses Moosejaw.com.

 5 The wiretaps will report every page visited by the user and any items the user added to his or her

 6 online shopping cart. Assume that a visitor is interested in a “Moosejaw Men’s The Jack Pullover

 7 Hoodie,” and adds it to his or her shopping cart:

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21 This activity is immediately communicated to NaviStone as such:

22
                   {"v":"4d27f1a2-866c-4a6e-8dff-0e25babe177b","m":"08ec4766-
23                 4a7a-464d-a6c8-0b021c10124e","csi":1841982919,"se":"86d1748b-
                   f3ea-48e2-9cf0-5a45c85d699b","p":"74ff4509-26a4-4c4c-88ce-
24                 68a9e3793d7a","u":"https://www.moosejaw.com/moosejaw/shop/pro
                   duct_Moosejaw-Men-s-The-Jack-Pullover-
25                 Hoody_10273018_10208_10000001_-
                   1_","pn":"/moosejaw/shop/product_Moosejaw-Men-s-The-Jack-
26
                   Pullover-Hoody_10273018_10208_10000001_-
27                 1_","r":"https://www.moosejaw.com/moosejaw/shop/search_Mens-
                   Hoodies____","t":"Moosejaw Men's The Jack Pullover Hoody - at
28                 Moosejaw.com","c":"https://www.moosejaw.com/moosejaw/shop/pro
     FIRST AMENDED CLASS ACTION COMPLAINT                                                           11
     CASE NO. 3:18-CV-06827-VC
         Case 3:18-cv-06827-VC Document 28 Filed 02/06/19 Page 13 of 30




                   duct_Moosejaw-Men-s-The-Jack-Pullover-
 1                 Hoody_10273018_10208_10000001_-
 2                 1_","pr":"B2926D","eid":"ns_seg_100","sid":"30594e2641630c11abd
                   0dd73b8c4061e","s":3,"vs":7,"l":"Action","v01":"AddToCart","v03":
 3                 "CartClick","v04":"/moosejaw/shop/product_Moosejaw-Men-s-The-
                   Jack-Pullover-Hoody_10273018_10208_10000001_-1_"}qem$q
 4

 5         35.     When filling out forms, any PII the user provides is immediately, automatically, and
 6 secretly transmitted to NaviStone in real-time. Here, the user has just arrived on the “Checkout”

 7 page, and has not entered any information yet:

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21         36.     Now, the user has entered his name “John.” A transmission is automatically,
22 immediately, and secretly made to NaviStone:

23

24

25

26
27

28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                         12
     CASE NO. 3:18-CV-06827-VC
         Case 3:18-cv-06827-VC Document 28 Filed 02/06/19 Page 14 of 30




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14         37.    Now, the user has entered his address at “123 State Street.” Again, another
15 transmission is automatically, immediately, and secretly made to NaviStone:

16

17

18
19

20

21

22

23

24

25

26
27

28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                       13
     CASE NO. 3:18-CV-06827-VC
                Case 3:18-cv-06827-VC Document 28 Filed 02/06/19 Page 15 of 30




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14               38.   By intercepting these communications, NaviStone is able to learn the identity of the
15 visitor. As NaviStone boasts, it is capable of matching “60-70% of your anonymous site traffic to

16 Postal names and addresses.”12

17 Other Allegations Common To All Claims

18               39.   Defendants, as corporations, are “persons.”
19               40.   Plaintiff’s and Class Members’ keystrokes, mouse clicks, and other interactions with
20 Moosejaw.com are “electronic communications.”

21               41.   For at least some of the communications at issue, neither Moosejaw nor NaviStone
22 was an intended recipient of the communication. For example, Mr. Revitch has never made any

23 purchase from Moosejaw. Thus, any datafiles retrieved from his device, or any information he may

24 have typed onto forms without clicking submit, or any keystrokes, mouse clicks, or similar touch

25 gestures intercepted through the wiretaps, were communications with Mr. Revitch’s Internet service

26 provider for the purpose of accessing web content, and were not communications with Moosejaw or
27
     12
28        Id.
     FIRST AMENDED CLASS ACTION COMPLAINT                                                              14
     CASE NO. 3:18-CV-06827-VC
          Case 3:18-cv-06827-VC Document 28 Filed 02/06/19 Page 16 of 30




 1 NaviStone. They were not communications to which Moosejaw or NaviStone were intended to be

 2 parties.

 3            42.   At the time Defendants implemented the wiretaps on Moosejaw.com, they intended

 4 to commit tortious acts including disclosures of the intercepted information which violated the

 5 California Invasion of Privacy Act, Cal. Penal Code §§ 631, 632, and 635; violated the privacy

 6 rights under the California Constitution; and violated California’s Consumers Legal Remedies Act,

 7 Civil Code §§ 1750, et seq.

 8            43.   Defendants’ actions complained of herein, including secretly and instantaneously

 9 capturing and redirecting the keystrokes, mouse clicks, and other electronic communications of

10 website visitors, are not necessary practices for owners, operators, and developers of Internet

11 websites, nor are they incidental to the act of facilitating a website or e-commerce transactions.

12 None of these actions was undertaken in the ordinary course of business. On the contrary, these

13 actions are contrary to the legitimate expectations of website visitors, and are contrary to established

14 industry norms. So much so that they were the subject of multiple exposés in industry publications,

15 as discussed above.

16            44.   Defendants’ actions are and have been intentional as evidenced by, inter alia, their

17 design and implementation of the software wiretaps on Moosejaw.com, their use of wiretaps to

18 access files on visitors’ computers that are unrelated to the Moosejaw.com website, and their
19 disclosures and uses of the intercepted data files and communications for profit.

20            45.   Defendants’ actions are not part of routine Internet functionality. Wiretaps are not

21 necessary or needed to operate an e-commerce website. The NaviStone code is novel.

22            46.   Visitors have a reasonable expectation of privacy when browsing Moosejaw.com, in

23 that they never expect that their keystrokes, mouse clicks, and other electronic communications

24 were to be intercepted and disclosed to a third party, or that Defendants would de-anonymize and

25 identify them as a result of their browsing.

26            47.   Defendants maintain records of the visitors they have wiretapped and de-
27 anonymized, either through their own computer systems or through third-party contractors.

28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                            15
     CASE NO. 3:18-CV-06827-VC
          Case 3:18-cv-06827-VC Document 28 Filed 02/06/19 Page 17 of 30




 1                                  CLASS ACTION ALLEGATIONS

 2          48.    Plaintiff seeks to represent a class all persons in the State of California whose

 3 electronic or stored communications were intercepted through the use of NaviStone’s wiretaps on

 4 Moosejaw.com (the “Class”).

 5          49.    Members of the Class are so numerous that their individual joinder herein is

 6 impracticable. On information and belief, members of the Class number in the millions. The

 7 precise number of Class members and their identities are unknown to Plaintiff at this time but may

 8 be determined through discovery. Class members may be notified of the pendency of this action by

 9 mail and/or publication through the distribution records of Defendants.

10          50.    Common questions of law and fact exist as to all Class members and predominate

11 over questions affecting only individual Class members. Common legal and factual questions

12 include, but are not limited to, whether Defendants have violated the California Invasion of Privacy

13 Act (“CIPA”), Cal. Penal Code §§ 631, 632, and 635; have invaded Plaintiff’s privacy rights in

14 violation of the California Constitution; have intruded upon the seclusion of Plaintiff; have violated

15 California’s Consumers Legal Remedies Act, Civil Code §§ 1750, et seq.; and have committed

16 other tortious acts as described herein.

17          51.    The claims of the named Plaintiff are typical of the claims of the Class because the

18 named Plaintiff, like all other class members, visited Moosejaw.com and had his electronic
19 communications intercepted and disclosed to NaviStone through the use of NaviStone’s wiretaps.

20          52.    Plaintiff is an adequate representative of the Class because his interests do not

21 conflict with the interests of the Class members he seeks to represent, he has retained competent

22 counsel experienced in prosecuting class actions, and he intends to prosecute this action vigorously.

23 The interests of Class members will be fairly and adequately protected by Plaintiff and his counsel.

24          53.    The class mechanism is superior to other available means for the fair and efficient

25 adjudication of the claims of Class members. Each individual Class member may lack the resources

26 to undergo the burden and expense of individual prosecution of the complex and extensive litigation
27 necessary to establish Defendants’ liability. Individualized litigation increases the delay and

28 expense to all parties and multiplies the burden on the judicial system presented by the complex
     FIRST AMENDED CLASS ACTION COMPLAINT                                                              16
     CASE NO. 3:18-CV-06827-VC
          Case 3:18-cv-06827-VC Document 28 Filed 02/06/19 Page 18 of 30




 1 legal and factual issues of this case. Individualized litigation also presents a potential for

 2 inconsistent or contradictory judgments. In contrast, the class action device presents far fewer

 3 management difficulties and provides the benefits of single adjudication, economy of scale, and

 4 comprehensive supervision by a single court on the issue of Defendants’ liability. Class treatment

 5 of the liability issues will ensure that all claims and claimants are before this Court for consistent

 6 adjudication of the liability issues.

 7          54.      Plaintiff brings all claims in this action individually and on behalf of members of the

 8 Class against Defendants.

 9                                               COUNT I
10                          Violation Of The California Invasion Of Privacy Act,
                                           Cal. Penal Code § 631
11
            55.      Plaintiff repeats the allegations contained in the foregoing paragraphs as if fully set
12
     forth herein.
13
            56.      Plaintiff brings this claim individually and on behalf of the members of the proposed
14
     Class against Defendants.
15
            57.      California Penal Code § 631(a) provides, in pertinent part:
16
                     Any person who … willfully and without the consent of all parties to
17                   the communication, or in any unauthorized manner, reads, or attempts
                     to read, or to learn the contents or meaning of any message, report, or
18
                     communication while the same is in transit or passing over any wire,
19                   line, or cable, or is being sent from, or received at any place within
                     this state; or who uses, or attempts to use, in any manner, or for any
20                   purpose, or to communicate in any way, any information so obtained,
                     or who aids, agrees with, employs, or conspires with any person or
21                   persons to lawfully do, or permit, or cause to be done any of the acts
                     or things mentioned above in this section, is punishable by a fine not
22
                     exceeding two thousand five hundred dollars ….
23

24          58.      At all relevant times, by implementing NaviStone’s wiretaps on Moosejaw.com,

25 each Defendant intentionally accessed, intercepted, read, learned, and/or collected the electronic

26 communications of Plaintiff and Class Members, and procured the other Defendant to do so.
27          59.      When visiting Moosejaw.com, Plaintiff and Class Members had an objectively

28 reasonable expectation of privacy. Plaintiff and Class Members did not reasonably expect that
     FIRST AMENDED CLASS ACTION COMPLAINT                                                               17
     CASE NO. 3:18-CV-06827-VC
          Case 3:18-cv-06827-VC Document 28 Filed 02/06/19 Page 19 of 30




 1 Defendants would intentionally access, intercept, read, learn, and collect Plaintiff and Class

 2 Members’ electronic communications.

 3          60.      Plaintiff and Class Members did not consent to any of Defendants’ actions in

 4 implementing NaviStone’s wiretaps on Moosejaw.com. Nor have Plaintiff or Class Members

 5 consented to Defendants’ intentional access, interception, reading, learning, and collection of

 6 Plaintiff and Class Members’ electronic communications.

 7          61.      Plaintiff and Class Members have suffered loss by reason of these violations,

 8 including, but not limited to, violation of the right of privacy and loss of value in their PII.

 9          62.      Unless restrained and enjoined, Defendants will continue to commit such illegal acts.

10          63.      Pursuant to Cal. Penal Code § 637.2, Plaintiff and Class Members have been injured

11 by the violations of Cal. Penal Code § 631, and each seek damages for the greater of $5,000 or three

12 times the amount of actual damages, as well as injunctive relief.

13
                                                 COUNT II
14                          Violation Of The California Invasion Of Privacy Act,
15                                         Cal. Penal Code § 632
            64.      Plaintiff repeats the allegations contained in the foregoing paragraphs as if fully set
16
     forth herein.
17
            65.      Plaintiff brings this claim individually and on behalf of the members of the proposed
18
     Class against Defendants.
19
            66.      California Penal Code § 632(a) provides, in pertinent part:
20

21                   A person who, intentionally and without the consent of all parties to a
                     confidential communication, uses an electronic amplifying or
22                   recording device to eavesdrop upon or record the confidential
                     communication, whether the communication is carried on among the
23
                     parties in the presence of one another or by means of a telegraph,
24                   telephone, or other device, except a radio, shall be punished by a fine
                     not exceeding two thousand five hundred dollars ….
25

26
            67.      Defendants are “persons” under the California Invasion of Privacy Act.
27

28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                               18
     CASE NO. 3:18-CV-06827-VC
          Case 3:18-cv-06827-VC Document 28 Filed 02/06/19 Page 20 of 30




 1          68.      At all relevant times, by implementing NaviStone’s wiretaps on Moosejaw.com,

 2 each Defendant intentionally used an electronic amplifying or recording device to eavesdrop upon

 3 and record the confidential communications of Plaintiff and Class Members, and procured the other

 4 Defendant to do so.

 5          69.      When visiting Moosejaw.com, Plaintiff and Class Members had an objectively

 6 reasonable expectation of privacy. Plaintiff and Class Members did not reasonably expect that

 7 Defendants would intentionally use an electronic amplifying or recording device to eavesdrop upon

 8 and record the confidential communications of Plaintiff and Class Members.

 9          70.      Plaintiff and Class Members did not consent to any of Defendants’ actions in

10 implementing NaviStone’s wiretaps on Moosejaw.com. Nor have Plaintiff or Class Members

11 consented to Defendants’ intentional use of an electronic amplifying or recording device to

12 eavesdrop upon and record the confidential communications of Plaintiff and Class Members.

13          71.      Plaintiff and Class Members have suffered loss by reason of these violations,

14 including, but not limited to, violation of the right of privacy and loss of value in their PII.

15          72.      Unless restrained and enjoined, Defendants will continue to commit such illegal acts.

16          73.      Pursuant to Cal. Penal Code § 637.2, Plaintiff and Class Members have been injured

17 by the violations of Cal. Penal Code § 632, and each seek damages for the greater of $5,000 or three

18 times the amount of actual damages, as well as injunctive relief.
19                                              COUNT III
20                          Violation Of The California Invasion Of Privacy Act,
                                           Cal. Penal Code § 635
21
            74.      Plaintiff repeats the allegations contained in the foregoing paragraphs as if fully set
22
     forth herein.
23
            75.      Plaintiff brings this claim individually and on behalf of the members of the proposed
24
     Class against Defendants.
25
            76.      California Penal Code § 635 provides, in pertinent part:
26
                     Every person who manufactures, assembles, sells, offers for sale,
27                   advertises for sale, possesses, transports, imports, or furnishes to
                     another any device which is primarily or exclusively designed or
28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                               19
     CASE NO. 3:18-CV-06827-VC
          Case 3:18-cv-06827-VC Document 28 Filed 02/06/19 Page 21 of 30




                    intended for eavesdropping upon the communication of another, or
 1                  any device which is primarily or exclusively designed or intended for
 2                  the unauthorized interception or reception of communications
                    between cellular radio telephones or between a cellular radio
 3                  telephone and a landline telephone in violation of Section 632.5, or
                    communications between cordless telephones or between a cordless
 4                  telephone and a landline telephone in violation of Section 632.6 ,
                    shall be punished by a fine not exceeding two thousand five hundred
 5
                    dollars ….
 6

 7          77.     At all relevant times, by implementing NaviStone’s wiretaps on Moosejaw.com,
 8 each Defendant intentionally manufactured, assembled, sold, offered for sale, advertised for sale,

 9 possessed, transported, imported, and/or furnished a wiretap device that is primarily or exclusively

10 designed or intended for eavesdropping upon the communication of another, and procured the other

11 Defendant to do so.

12          78.     NaviStone’s code is a “device” that is “primarily or exclusively designed” for
13 eavesdropping. That is, the NaviStone code is designed to gather PII, including keystrokes, mouse

14 clicks, and other electronic communications. The NaviStone code is also designed to scan visitors’

15 computers in search of files that could be used to de-anonymize them.

16          79.     When visiting Moosejaw.com, Plaintiff and Class Members had an objectively
17 reasonable expectation of privacy.

18          80.     Plaintiff and Class Members did not consent to any of Defendants’ actions in
19 implementing NaviStone’s wiretaps on Moosejaw.com.

20          81.     Plaintiff and Class Members have suffered loss by reason of these violations,
21 including, but not limited to, violation of the right of privacy and loss of value in their PII.

22          82.     Unless restrained and enjoined, Defendants will continue to commit such illegal acts.
23          83.     Pursuant to Cal. Penal Code § 637.2, Plaintiff and Class Members have been injured
24 by the violations of Cal. Penal Code § 635, and each seek damages for the greater of $5,000 or three

25 times the amount of actual damages, as well as injunctive relief.

26
27

28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                             20
     CASE NO. 3:18-CV-06827-VC
          Case 3:18-cv-06827-VC Document 28 Filed 02/06/19 Page 22 of 30




                                               COUNT IV
 1                         Invasion Of Privacy Under California’s Constitution
 2          84.     Plaintiff repeats the allegations contained in the foregoing paragraphs as if fully set
 3 forth herein.

 4          85.     Plaintiff brings this claim individually and on behalf of the members of the proposed
 5 Class against Defendants.

 6          86.     Plaintiff and Class Members have an interest in: (1) precluding the dissemination
 7 and/or misuse of their sensitive, confidential PII; and (2) making personal decisions and/or

 8 conducting personal activities without observation, intrusion or interference, including, but not

 9 limited to, the right to visit and interact with various Internet sites without being subjected to

10 wiretaps without Plaintiff’s and Class Members’ knowledge or consent.

11          87.     At all relevant times, by implementing NaviStone’s wiretaps on Moosejaw.com,
12 each Defendant intentionally invaded Plaintiff and Class Members’ privacy rights under the

13 California Constitution, and procured the other Defendant to do so.

14          88.     Plaintiff and Class Members had a reasonable expectation that their PII and other
15 data would remain confidential and that Defendants would not install wiretaps on Moosejaw.com.

16          89.     Plaintiff and Class Members did not consent to any of Defendants’ actions in
17 implementing NaviStone’s wiretaps on Moosejaw.com.

18          90.     This invasion of privacy is sufficiently serious in nature, scope and impact.
19          91.     This invasion of privacy constitutes an egregious breach of the social norms
20 underlying the privacy right.

21
                                                  COUNT V
22                                         Invasion Upon Seclusion

23          92.     Plaintiff repeats the allegations contained in the foregoing paragraphs as if fully set

24 forth herein.

25          93.     Plaintiff brings this claim individually and on behalf of the members of the proposed

26 Class against Defendants.
27

28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                               21
     CASE NO. 3:18-CV-06827-VC
          Case 3:18-cv-06827-VC Document 28 Filed 02/06/19 Page 23 of 30




 1          94.      At all relevant times, by implementing NaviStone’s wiretaps on Moosejaw.com,

 2 each Defendant intentionally intruded upon the seclusion of Plaintiff and Class Members, and

 3 procured the other Defendant to do so.

 4          95.      Defendants’ deception was deliberate.

 5          96.      When visiting Moosejaw.com, Plaintiff and Class Members had an objectively

 6 reasonable expectation of privacy.

 7          97.      Plaintiff and Class Members did not consent to any of Defendants’ actions in

 8 implementing NaviStone’s wiretaps on Moosejaw.com.

 9          98.      Defendants’ intentional intrusion on Plaintiff’s and Class Members’ solitude or

10 seclusion without consent would be highly offensive to a reasonable person.

11                                              COUNT VI
12                       Violation Of California’s Consumers Legal Remedies Act,
                                        Civil Code §§ 1750, et. seq.
13
            99.      Plaintiff repeats the allegations contained in the foregoing paragraphs as if fully set
14
     forth herein.
15
            100.     Plaintiff brings this claim individually and on behalf of the members of the proposed
16
     Class against Defendants.
17
            101.     CLRA § 1770(a)(5) prohibits “[r]epresenting that goods or services have
18
     sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities which they do not
19
     have or that a person has a sponsorship, approval, status, affiliation, or connection which he or she
20
     does not have.” Defendants violated this provision by representing that their website and online
21
     services have characterics, uses, and benefits which they do not have.
22
            102.     Given that Defendant Moosejaw is a retailer of clothing and outerwear, visitors to
23
     Moosejaw.com plainly intend to browse the site to review Moosejaw’s clothing and outerwear
24
     offerings.
25
            103.     Plaintiff and the Class are “consumers” under the CLRA because, as part of their
26
     visits to Moosejaw.com, they have sought to review and acquire clothing and outerwear.
27

28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                               22
     CASE NO. 3:18-CV-06827-VC
          Case 3:18-cv-06827-VC Document 28 Filed 02/06/19 Page 24 of 30




 1          104.    During each of these visits, Mr. Revitch browsed Moosejaw.com because he

 2 intended to purchase outerwear.

 3          105.    At the time Defendants made their misrepresentations and omissions, they were

 4 aware that they had installed a wiretap on Moosejaw.com.

 5          106.    Plaintiff and Class members suffered injuries caused by Defendants’

 6 misrepresentations and omissions because: (a) Plaintiff suffered an invasion of his privacy as a

 7 result of Defendants’ wiretap on Moosejaw.com, and (b) Plaintiff was deprived of any income that

 8 Defendants generated through their unauthorized use or sale of Plaintiff’s data.

 9          107.    Prior to the filing of this Complaint, a pre-suit notice letter was served on Defendants

10 that complied in all respects with California Civil Code § 1782(a). On November 9, 2018, Plaintiff

11 Revitch, by and through his counsel, sent Defendants letters via certified mail, return receipt

12 requested, advising Defendants they were in violation of the CLRA and must correct, repair,

13 replace, or otherwise rectify the goods alleged to be in violation of § 1770.

14          108.    Pursuant to California Civil Code § 1780(d), attached is an affidavit showing this is

15 the proper forum.

16          109.    Plaintiff seeks compensatory damages, punitive damages, and restitution of any ill-

17 gotten gains due to Defendants’ acts and practices, as well as injunctive relief for this violation of

18 the CLRA in the form of a Court order requiring Defendants to immediately cease their wiretap
19 activity and purge their extant data acquired through the wiretaps on Moosejaw.com.

20                                         PRAYER FOR RELIEF

21          WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seeks

22 judgment against Defendants, as follows:

23          a.      For an order certifying the Class under Rule 23 and naming Plaintiff as the

24                  representative of the Class and Plaintiff’s attorneys as Class Counsel to represent the

25                  Class;

26          b.      For an order declaring that the Defendants’ conduct violates the statutes referenced
27                  herein;

28          c.      For an order finding in favor of Plaintiff and the Class on all counts asserted herein;
     FIRST AMENDED CLASS ACTION COMPLAINT                                                              23
     CASE NO. 3:18-CV-06827-VC
         Case 3:18-cv-06827-VC Document 28 Filed 02/06/19 Page 25 of 30




 1         d.      For compensatory, punitive, and statutory damages in amounts to be determined by

 2                 the Court and/or jury;

 3         e.      For prejudgment interest on all amounts awarded;

 4         f.      For an order of restitution and all other forms of equitable monetary relief;

 5         g.      For injunctive relief as pleaded or as the Court may deem proper; and

 6         h.      For an order awarding Plaintiff and the Class their reasonable attorneys’ fees and

 7                 expenses and costs of suit.

 8                                   DEMAND FOR TRIAL BY JURY

 9         Plaintiff demands a trial by jury of all issues so triable.

10

11

12 Dated: February 6, 2019                         Respectfully submitted,

13                                                 BURSOR & FISHER, P.A.
14
                                                   By:      /s/ L. Timothy Fisher
15                                                              L. Timothy Fisher

16                                                 L. Timothy Fisher (State Bar No. 191626)
                                                   Joel D. Smith (State Bar No. 244902)
17                                                 Frederick J. Klorczyk III (State Bar. No. 320783)
                                                   1990 North California Boulevard, Suite 940
18                                                 Walnut Creek, CA 94596
                                                   Telephone: (925) 300-4455
19                                                 Facsimile: (925) 407-2700
                                                   E-Mail: ltfisher@bursor.com
20                                                         jsmith@bursor.com
                                                           fklorczyk@bursor.com
21
                                                   BURSOR & FISHER, P.A.
22                                                 Scott A. Bursor (State Bar No. 276006)
                                                   888 Seventh Avenue
23                                                 New York, NY 10019
                                                   Telephone: (212) 989-9113
24                                                 Facsimile: (212) 989-9163
                                                   E-Mail: scott@bursor.com
25
                                                   Attorneys for Plaintiff
26
27

28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                              24
     CASE NO. 3:18-CV-06827-VC
         Case 3:18-cv-06827-VC Document 28 Filed 02/06/19 Page 26 of 30




 1            CLRA Venue Declaration Pursuant to California Civil Code Section 1780(d)
 2
             I, L. Timothy Fisher, declare as follows:
 3
             1.      I am counsel for Plaintiff, and I am a partner at Bursor & Fisher, P.A. I make this
 4
     declaration to the best of my knowledge, information, and belief of the facts stated herein.
 5
             2.      The complaint filed in this action is filed in the proper place for trial because a
 6
     substantial portion of the transaction occurred in this District, in that Plaintiff alleges that each of
 7
     the Defendants have purposefully availed themselves of the laws and benefits of doing business in
 8
     this State, and Plaintiff’s claims arise out of each of the Defendants’ forum-related activities.
 9
     Moreover, Plaintiff resides in this District.
10
             3.      Plaintiff alleges that he browsed Defendant Moosejaw’s website at Moosejaw.com
11
     while shopping for outerwear. Plaintiff further alleges that his keystrokes, mouse clicks, and other
12
     electronic communications were intercepted in real time and were disclosed to NaviStone through
13
     Moosejaw’s use of NaviStone’s wiretaps. Plaintiff alleges that he was unaware at the time that his
14
     keystrokes, mouse clicks, and other electronic communications were being intercepted and
15
     disclosed to a third party. Plaintiff alleges that in all reasonable probability, he would not have
16
     browsed or visited Moosejaw’s website at Moosejaw.com, or would have visited the site on
17
     materially different terms, had he known the truth about Defendants’ wiretaps.
18
             4.      Plaintiff alleges that Defendants’ omissions concerning its wiretaps played a
19
     substantial part, and so had been a substantial factor, in his decision to browse and visit
20
     Moosejaw’s website at Moosejaw.com.
21
             I declare under the penalty of perjury under the laws of the State of California that the
22
     foregoing is true and correct, executed on November 9, 2018 at Walnut Creek, California.
23

24

25                                                                   /s/ L. Timothy Fisher
                                                                         L. Timothy Fisher
26

27

28
Case 3:18-cv-06827-VC Document 28 Filed 02/06/19 Page 27 of 30




                                                    EXHIBIT A
          Case 3:18-cv-06827-VC Document 28 Filed 02/06/19 Page 28 of 30




1990 NORTH CALIFORNIA BLVD.                                                L. TIMOTHY FISHER
SUITE 940                                                                    Tel: 9 2 5 . 3 0 0 . 4 4 5 5
WAL N UT CR EE K, CA 9 45 96 -7 35 1                                         Fax: 9 2 5 . 4 0 7 . 2 7 0 0
www.bursor.com                                                             ltfisher@bursor.com

                                       November 9, 2018


Via Certified Mail – Return Receipt Requested

New Moosejaw, LLC
32200 North Avis, Suite 100
Madison Heights, MI 48071

NaviStone, Inc.
1308 Race Street
Cincinnati, OH 45202


Re:     Demand Letter Pursuant to California Civil Code § 1782


To Whom It May Concern:

        This letter serves as a preliminary notice and demand for corrective action by New
Moosejaw, LLC (“Moosejaw”) and NaviStone, Inc. (“NaviStone”), pursuant to the provisions of
California Civil Code § 1782, on behalf of our client, Jeremiah Revitch, and a class of all
similarly persons in the State of California whose electronic or stored communications were
intercepted through the use of NaviStone’s wiretaps on Moosejaw.com (the “Class”).

        Mr. Revitch alleges that Moosejaw and NaviStone have wiretapped visitors to
Moosejaw’s website, Moosejaw.com. The wiretaps, which are secretly embedded in the
computer code on Moosejaw.com, are used by Moosejaw and NaviStone to scan the user’s
computer in search of files that can be used to de-anonymize and identify the user, and also to
observe visitors’ keystrokes, mouse clicks, and other electronic communications in real time for
the purpose of gathering Personally Identifiable Information (“PII”) to de-anonymize those
visitors – that is, to match previously unidentifiable website visitors to obtain their names and
home addresses, along with detailed data concerning their browsing habits. These wiretaps
enable Moosejaw and NaviStone to immediately, automatically, and secretly observe the
keystrokes, mouse clicks, and other electronic communications of visitors regardless of whether
the visitor ultimately makes a purchase from Moosejaw.

        Mr. Revitch browsed Moosejaw’s website at Moosejaw.com while shopping for
outerwear. Although Mr. Revitch never purchased anything from Moosejaw or NaviStone and
never consented to any interception, disclosure, or use of his electronic communications, Mr.
Revitch’s keystrokes, mouse clicks, and other electronic communications were intercepted in
real time and were disclosed to NaviStone through Moosejaw’s use of NaviStone’s wiretaps.
         Case 3:18-cv-06827-VC Document 28 Filed 02/06/19 Page 29 of 30
                                                                                            PAGE 2


Mr. Revitch was unaware at the time that his keystrokes, mouse clicks, and other electronic
communications were being intercepted and disclosed to a third party.

       By misrepresenting the characteristics of the Moosejaw website, Moosejaw and
NaviStone have violated and continue to violate subsections (a)(5) of the California Consumers
Legal Remedies Act, Civil Code § 1770.

        On behalf of our client and the Class, we hereby demand that Moosejaw and NaviStone
immediately (1) purge their extant user data acquired through these wiretaps; (2) uninstall and
cease their extant wiretaps; and (3) make full restitution to all users whose data have been
collected through their wiretaps.

         We also demand that Moosejaw and NaviStone preserve all documents and other
evidence which refer or relate to any of the above-described practices including, but not limited
to, the following:

        1.      All documents concerning the research, development, design, and/or
                testing of the alleged wiretaps;

        2.      All documents concerning the advertisement and marketing of the alleged
                wiretaps;

        3.      All documents concerning privacy disclosures for Moosejaw.com;

        4.      All documents concerning the collection of user data from visitors of
                Moosejaw.com; and

        5.      All documents concerning the total revenue derived from the monetization
                of user data from visitors of Moosejaw.com, for the State of California.

       If you contend that any statement in this letter is inaccurate in any respect, please provide
us with your contentions and supporting documents immediately upon receipt of this letter.

        This letter also serves as a thirty (30) day notice and demand requirement under Cal. Civ.
Code § 1782 for damages. Accordingly, should you fail to rectify the situation on a class-wide basis
within 30 days of receipt of this letter, we will seek actual damages, plus punitive damages, interest,
attorneys’ fees and costs.

        Please contact me right away if you wish to discuss an appropriate way to remedy this
matter. If I do not hear from you promptly, I will take that as an indication that you are not
interested in doing so.
Case 3:18-cv-06827-VC Document 28 Filed 02/06/19 Page 30 of 30
                                                            PAGE 3


                                 Very truly yours,




                                 L. Timothy Fisher
